Citation Nr: 0005154	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-44 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service in the Marine Corps 
from February 1954 to August 1973.  He then was a member of 
the Marine Corps Reserve from August 1973 to November 1977.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 1995, by the Buffalo, New York Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for PTSD.  The notice of disagreement with this 
determination was received in February 1996.  The statement 
of the case was issued in August 1996.  The substantive 
appeal was received in September 1996.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in June 1997.  A 
transcript of the hearing is of record.  VA treatment reports 
were received in December 1997.  A supplemental statement of 
the case was issued in December 1997.  The appeal was 
received at the Board in July 1998.  

The veteran has been represented throughout his appeal by 
Vietnam Veterans of America, which submitted written argument 
to the Board in December 1999.  

After receipt of the claims folder at the Board, additional 
evidence was received.  In particular, a letter from the 
veteran's brother was received in February 1999.  Also 
received was a letter from the veteran's representative with 
accompanying medical evidence, received in December 1999.  
Generally speaking, such evidence will be accepted by the 
Board, but only if received within 90 days following 
notification to the veteran of the transfer of the records to 
the Board, or if good cause for a delay beyond 90 days is 
shown on motion of the appellant.  38 C.F.R. § 20.1304 
(1999).  In this case, a June 22, 1998 letter notified the 
veteran that the case was being transferred to the Board.  
The evidence thereafter received in February and December 
1999, was well after the 90-day period had expired.  He has 
not submitted a motion to demonstrate that there was good 
cause for his delay in submitting this evidence.  Therefore, 
pursuant to 38 C.F.R. § 20.1304, the Board is precluded from 
considering the additional evidence in this appeal.  However, 
as this matter must be remanded for the reasons discussed 
further below, this additional evidence is referred to the RO 
for their consideration.


FINDINGS OF FACT

1.  The veteran has contended that he experienced stressors, 
namely being subject to rocket attacks during his service in 
Vietnam, and these claimed stressors are presumed to be 
credible for the purposes of determining whether his claim is 
well-grounded.

2.  There is current medical evidence of a diagnosis of PTSD 
of record, and this diagnosis is apparently based on the 
veteran's claimed stressor experiences.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  See Morton v. West, 
12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Review of the evidentiary record reflects that the veteran 
served on active duty from February 1954 to August 1973.   
The veteran's report of separation from service (DD Form 214) 
reflects that he received the Good Conduct Medal and his 
military occupational specialty was identified as a computer 
programmer.  The service medical records, including the 
enlistment examination of February 1954, as well as the 
separation examination conducted in March 1973, reflect no 
complaints, findings or diagnoses of a psychiatric disorder.  
They are entirely negative for information supporting the 
veteran's pending claim.

The report of a VA compensation examination conducted in 
September 1991 reflects evaluation of a physical disability; 
this report does not reflect any complaints or findings of a 
psychiatric disorder to include PTSD.  The veteran's initial 
claim for service connection for PTSD was received in March 
1995.  

Received in May 1995 were VA treatment records dated from 
June 1994 to March 1995, which show that the veteran received 
clinical evaluation and treatment for several disabilities, 
including a psychiatric disorder diagnosed as PTSD.  The 
records indicate that the veteran was admitted to the 
hospital in June 1994 for the purpose of being detoxified 
from alcohol; he underwent a chemical dependence treatment 
program.  The records indicate that the veteran was 
readmitted into the hospital in January 1995 for the purpose 
of being detoxified from alcohol.  On evaluation, the veteran 
indicated that he served in Vietnam for a total of 19 months, 
during which time he was involved in combat and witnessed 
people getting hit and killed.  The veteran indicated that he 
experienced intrusive and distressing thoughts about Vietnam 
on a daily basis ever since his discharge from service; he 
stated that his thoughts involved thinking about when he was 
fired upon and was almost killed.  He noted that he felt 
anxious when he thought about those things.  The veteran 
stated that he experienced Vietnam combat related nightmares 
at least once a month; he noted that his last flashback was 
approximately 2 years ago.  The pertinent diagnosis was PTSD; 
the veteran was admitted into the inpatient PTSD program.  

The above-cited records reflect that the veteran was admitted 
to the inpatient PTSD program at the VA Medical Center (VAMC) 
in Buffalo from March 6 to March 31, 1995.  During his period 
of hospitalization, the veteran reported having severe PTSD 
symptoms ever since his return from Vietnam, which included 
sleep difficulty, anger, anxiety, emotional numbing and 
depression.  The veteran denied any prior acute psychiatric 
admissions, but had been an outpatient in the Copin House 
Treatment program for substance abuse and PTSD.  The veteran 
denied any suicidal or homicidal ideations; however, he 
reported that at one time he tried to hang himself when he 
was incarcerated, and that he overdosed on 2 occasions in the 
1970's on cocaine.  On mental status evaluation, he was alert 
and oriented and he was cooperative.  His speech was 
spontaneous; his emotional state was fair.  No obvious 
clinical depression was noted.  He denied suicidal or 
homicidal ideations; no signs of psychosis or mania.  
Concentration and memory was good; judgment and insight were 
good.  The pertinent diagnosis was PTSD, chronic, severe; he 
was admitted into the PTSD program.  

Received in August 1996 was a statement from the veteran, 
wherein he indicated that he arrived in Vietnam on or about 
April 30, 1967 and was first assigned to Headquarters, III 
Marine Amphibious Force, located outside of DaNang; he stated 
that he was assigned to work in the S-1 section (Personnel).  
The veteran stated that he was later transferred to the Force 
Logistic Command a few miles north of DaNang (Red Beach) 
along Route 1.  The veteran reported being under direct enemy 
fire in the form of frequent rocket attacks; he stated that 
because of the frequency of those attacks, they were on alert 
for days at a time.  The veteran described an incident during 
which he thought that he was having a nightmare about a 
rocket barrage, just to wake up and find himself alone in his 
hooch in the midst of a real attack; he managed to make it to 
the bunker, but several hooches were destroyed.  The veteran 
noted that the shock and severity of that attack was 
extremely frightening to him.  The veteran also recalled 
another incident during which he was caught in the middle of 
a severe rocket attack on his way back to his quarters after 
taking a shower; he stated that that was also a frightening 
event the memory of which has remained with him over the 
years.  

At his personal hearing in June 1997, the veteran testified 
that he was first assigned to third Marine Amphibious Force 
Headquarters at DaNang; he was subsequently reassigned to the 
Force Logistics Command outside of DaNang, where he served as 
a stenographer and chief clerk in the S1 section.  The 
veteran also testified that he was responsible for preparing 
casualty reports.  The veteran acknowledged that he was not 
directly involved in armed combat and that he never fired a 
weapon during his tour in Vietnam.  The veteran indicated 
that he was exposed to enemy rocket and mortar fire while at 
the base.  He stated that while he did not recall the 
specific dates, he remembered an incident when they received 
word that someone had hit a fuel dump at the airfield; he 
noted that there was a tremendous explosion that looked a lot 
like a nuclear explosion.  The veteran recalled another 
incident, which occurred while he was sleeping, and they came 
under a barrage; he stated that he had to run into the 
bunker.  The veteran also recalled an incident during which 
he was caught in the middle of a rocket attack on his way 
from the showers; he was very afraid of being killed while 
naked.  The veteran indicated that he used to experience 
recurrent nightmares involving Vietnam and flashbacks, which 
resulted in three failed marriages.  The veteran related that 
he self medicated with alcohol; however, he subsequently 
became involved in the Narcotics Anonymous program and only 
associates with people in that program.  The veteran 
indicated that he did not receive any psychiatric treatment 
during service or within the year following his discharge 
from active duty.  

Of record is an Environmental Support Group (ESG) worksheet, 
wherein the veteran indicated that he served with the 3rd 
Marine Amphibious Force Headquarters from April to October 
1967 near DaNang; he subsequently served with the Force 
Logistics Command from October 1967 to May 1968, in Red Beach 
(10 miles north of DaNang).  The veteran reported three 
separate incidents: a fuel dump at the airfield in DaNang was 
hit causing a huge explosion (6/67-7/67); the unit took 
rocket attack fire (10/67-12/67); and being caught out in the 
open on the way from the showers during a rocket attack 
(1/68-2/68).  The veteran indicated that as the stenographer 
for General Olsen, he was responsible for casualty reports; 
he stated that he also volunteered for moving body bags on 
occasion.  

By letter dated June 26, 1997, the VA asked the Marine Corp 
Historical Center to assist them in determining whether the 
veteran's account of his experiences were reasonable in view 
of his particular in-service duties.  A report was prepared 
by the Headquarters United States Marine Corp in July 1997, 
indicating that verification of the veteran's PTSD stressors 
could not be accomplished due to insufficient information 
provided by the veteran.  The letter stated that there were 
no records of DaNang as a post or a geographic entity, and 
that all USMC records were filed by unit designation.  It was 
further stated that up to two months of command chronologies 
could be copied for free and there was a fee for any 
additional copying of command chronologies.  It was stated 
that the veteran should be advised of the need to list in his 
order of priority the unit command chronologies he desired to 
be copied.

By letter dated July 29, 1997, the VA informed the veteran 
that additional information was required in order to initiate 
a further ESG search.  He was advised that there were no 
records of DaNang as a post or a geographic entity, and that 
all USMC records were filed by unit designation.  He was also 
asked to provide specific dates of his alleged rocket 
attacks.  The veteran did not reply to this letter.

Received in December 1997 were VA treatment reports dated 
from February 1996 to November 1997, which show that the 
veteran was afforded clinical attention and treatment for 
several disabilities, including PTSD.  Among these records is 
the report of an evaluation conducted in February 1996, at 
which time it was indicated that the veteran presented with a 
self-reported history of trauma from war zone exposure.  His 
readjustment following Vietnam was characterized by increased 
irritability and disturbing memories from Vietnam; it was 
noted poor anger management and growing emotional attachment 
disrupted his marriage.  A brief mental status review found 
no evidence of psychoticism; he denied current 
suicidal/homicidal ideation.  His speech and thought 
processes were clear.  Psychomotor testing including the 
Mississippi Combat Scale and BDI; on the Mississippi , he 
produced a score reflective of the nature and intensity of 
symptomatology characteristic of Vietnam veterans with PTSD, 
but the BDI revealed his current mood to be asymptomatic of 
depression.  It was concluded that his adjustment profile was 
consistent with PTSD, chronic and combat-related.  The 
veteran was accepted into the domiciliary where he received 
treatment for PTSD and substance abuse from March to 
September 1996.  

Having discussed the evidence of record and applying the 
legal standards of well-groundedness to the current claim 
seeking service connection, the Board notes that the veteran 
has contended that he was exposed to multiple stressor 
incidents during his service, namely witnessing enemy rocket 
attacks.  Solely for the purpose of determining the well-
groundedness of his claim, these contentions will be deemed 
credible.  See King, 5 Vet. App. 19.  There has also been 
continued medical evidence of a diagnosis of PTSD and this 
diagnosis is apparently attributed to the alleged stressor 
incidents.  Given this information, the Board finds the claim 
of service connection for PTSD is now at least plausible.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Having discussed the evidentiary record above, the Board that 
the veteran's DD Form 214 is within the claims file.  
However, the veteran's complete service personnel records are 
not within the claims file.  Therefore, the veteran's 
specific dates of service in Vietnam are not verified.  Nor 
have the veteran's units, places of duty, and duty 
assignments in Vietnam been verified.  Nor is it known 
whether the veteran was in receipt of any further medals, 
awards, or commendations, other than the Good Conduct Medal 
identified on the DD Form 214.

Furthermore, as previously discussed, the veteran was 
informed by VA, in a letter dated July 29, 1997, that 
additional information was required in order to initiate a 
further ESG search.  He was advised that there were no 
records of DaNang as a post or a geographic entity, and that 
all USMC records were filed by unit designation.  He was also 
asked to provide specific dates of his alleged rocket 
attacks.  The veteran did not reply to this letter.  The 
Board notes, however, that the veteran was not informed by 
the VA in their July 1997 letter of the other information 
contained in the reply from the Marine Corps Historical 
Center.  Namely, they did not notify the veteran of the 
ability to obtain up to two months of command chronologies 
for free, with a fee for any additional copying of command 
chronologies, and the need for the veteran to list in his 
order of priority the unit command chronologies he desired to 
be copied.  It is possible that if such command chronologies 
were obtained and reviewed that they may support the 
veteran's history of having witnessed rocket attacks near his 
place of duty.  Therefore, it is important that the veteran 
be given another opportunity to specify the dates of command 
chronologies which he would like to obtain in order to fully 
comply with the duty to assist in this case.

The Board finds that the presence of service personnel 
records in this case is critical to a review of the veteran's 
service in Vietnam and a review of whether his claimed 
stressors are subject to verification.  The claim must be 
remanded so that the RO can obtain and review the veteran's 
complete service personnel records for pertinent information.  
It is also critical that the veteran be informed of the 
possibility of obtaining command chronologies which may help 
verify his claimed stressors, that he be given another 
opportunity to specify the dates for which chronologies 
should be obtained, and that an effort be made to obtain such 
chronologies from the Marine Corps Historical Center.  For 
these reasons, the Board finds that a remand is necessary.

In addition to the above, the Board notes that that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and service.  If the claimed 
in-service stressor is related to combat, service department 
evidence that the appellant engaged in combat or that the 
appellant was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (as in effect 
prior to March 7, 1997).

Where, however, the VA determines that the appellant did not 
engage in combat, the appellant's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the appellant's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the appellant's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
cited the three elements required by section 3.304(f) to 
warrant a grant of service connection for PTSD:  (1) a 
current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen, at 138.  The Court further held 
that, if the claimed stressor is not combat related, a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  Id. 
at 142.

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision in Cohen v. Brown.  The regulations were made 
effective from the date of the Cohen decision, becoming 
effective on March 7, 1997, during the pendency of the 
veteran's appeal.  See Direct Service Connection (Post-
Traumatic Stress Disorder), 64 Fed. Reg. 32,807 (1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  In particular, 
38 C.F.R. § 3.304(f) was revised to read that service-
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Therefore, the veteran should be afforded the 
opportunity to have his claim reviewed under the most 
favorable of the foregoing criteria.

The Court has also held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case provided the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29.  If not, the matter must be remanded to the RO to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993); 38 C.F.R. § 19.9.

Moreover, if the claim remains denied, a supplemental 
statement of the case addressing the new criteria is 
required.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 19.29, 19.31 (1998).

Finally, while the diagnosis of PTSD is shown by the record, 
questions remain as to whether the diagnosed PTSD is the 
result of the veteran's active military service, whether the 
veteran had combat, whether he experienced a valid PTSD 
stressor while on active duty so as to support a diagnosis of 
PTSD, and whether there is competent medical evidence linking 
the symptoms he is experiencing as a result of his PTSD to 
any of the alleged stressors which are verified.  

As his claim of service connection for PTSD is now well 
grounded, any pertinent additional medical records of 
treatment should be requested and associated with the record.  
Furthermore, if pursuant to other requested development, 
either the veteran's participation in combat (to which a 
claimed stressful event is related), or a noncombat-related 
stressor is corroborated, a VA psychiatrist should be given 
the opportunity to examine the veteran and determine whether 
any diagnosis of PTSD is the result of any verified in-
service stressor.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

In view of the above, this case is hereby REMANDED for the 
following:  

1.  The RO should contact the veteran 
and request that he provide the names 
and addresses of all medical care 
providers who have treated him for his 
claimed PTSD.  The RO should request 
that the veteran furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records, as well as 
any VA medical records, not already on 
file, which may exist and incorporate 
them into the claims folder.

2.  The RO should also request the 
veteran's complete service personnel 
records, to include his Official Military 
Performance File (OMPF), from the 
National Personnel Records Center (NPRC).  
If for any reason, the OMPF is not 
available, the NPRC should specifically 
so indicate.  These records should be 
reviewed to ascertain where the veteran 
was assigned in Vietnam, the dates of 
such assignments, and what type of duties 
he performed while in Vietnam.

3.  The RO should contact the veteran and 
provide him with another opportunity to 
provide a comprehensive statement 
containing as much detail and information 
as possible concerning the specifics 
(i.e., who, what, where, when, specific 
dates, and units involved) of the combat 
actions and/or stressful events that he 
alleges to have experienced during active 
military service.  The veteran is also 
hereby informed of the possibility of 
obtaining command chronologies which may 
help verify his claimed stressors, and he 
should be given another opportunity to 
specify the dates for which such 
chronologies should be obtained

4.  Regardless of whether the veteran 
responds to RO's inquiry, above, the RO 
must then review the entire file, 
including the veteran's previous 
statements of stressors and any 
additional information submitted by the 
veteran or otherwise obtained pursuant to 
this remand, and prepare a summary of all 
the claimed stressors.  This summary and 
all associated documents, to include 
copies of the veteran's DD Form 214 and 
complete OMPF, should be sent to the 
Commandant of the Marine Corps, 
Headquarters, United States Marine Corps, 
Code MMSB10, Quantico, Virginia 22134-
5030.  They should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors, to include verification of 
claimed rocket attacks allegedly 
witnessed by the veteran.  Command 
chronologies for those months specified 
by the veteran, pursuant to the previous 
request, should also be requested.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran was engaged in combat and whether 
he did experience any of his claimed 
stressor(s) (whether in combat or 
otherwise) and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor(s).  If so, 
these findings should be specified for 
the record.

6.  If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
the RO should specify those stressors 
for the record.  If there is no such 
verification, the RO need not undertake 
another examination of the veteran.  If 
however, there is such verification, the 
RO should then schedule the veteran for 
a VA psychiatric examination in order to 
determine, after a review of all 
pertinent evidence and evaluation of the 
veteran, whether he currently meets the 
diagnostic criteria for PTSD.  In 
determining whether the veteran has PTSD 
due to an inservice stressor, the 
examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the Marine Corps 
Commandant and/or by the RO may be 
relied upon.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the diagnostic criteria of 
the Fourth Edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
are met, to include identification of 
the specific stressor(s) underlying any 
PTSD diagnosis, and comment upon the 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
RO.  The claims folder, to include a 
copy of this remand, along with any 
additional evidence obtained pursuant to 
this remand, should be provided to the 
examiner for review.  The examination 
report should reflect review of 
pertinent material in the claims folder 
and include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Mississippi Scale for 
Combat-Related Post-Traumatic Stress 
Disorders, should be accomplished.  The 
examiner's typewritten report must 
include all examination results, along 
with the complete rationale underlying 
all opinions expressed, citing, if 
necessary, to specific evidence in the 
record.  The report should be associated 
with the other evidence on file in the 
veteran's claims folder.

7.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible, and by reporting for 
any scheduled examination(s).  The RO 
should also inform the veteran that his 
failure to cooperate may result in 
adverse action with regard to his claim, 
pursuant to 38 C.F.R. § 3.158 and 
§ 3.655.

8.  Upon completion of the above, the RO 
should review the evidence and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, including if any requested 
examination opinions are not provided, 
appropriate corrective action should be 
taken.

9.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record and 
readjudicate the issue of entitlement to 
service connection for PTSD, in light of 
the Cohen case.  The RO should also 
consider the revised 38 C.F.R. 
§ 3.304(f) and apply the version most 
favorable to the veteran.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case, in accordance 
with 38 U.S.C.A. § 7105 (West 1991).  
The supplemental statement of the case 
should include citation to and 
discussion of both versions of 38 C.F.R. 
§ 3.304(f).

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRIAN LEMOINE
	Acting Member, Board of Veterans' Appeals


 

